United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4136
                                    ___________

Charles Edwin Davidson,                  *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Paula Casey, et al.,                     *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: February 7, 2001
                               Filed: February 9, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Charles Davidson appeals the district court’s1 order dismissing his suit alleging
state and federal claims against several Arkansas public officials and private
individuals. Having carefully reviewed the record and the parties’ submissions, we
conclude Davidson did not state a claim pursuant to the Racketeer Influenced and
Corrupt Organizations Act, 18 U.S.C. § 1962. Because Davidson asserted no other
basis for federal jurisdiction, we also conclude the district court did not abuse its


      1
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas.
discretion in declining to exercise supplemental jurisdiction over Davidson’s remaining
claims. See 28 U.S.C. § 1367(c)(3). Accordingly, we affirm, and we deny all pending
motions.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-